     BURSOR & FISHER, P.A.                            ELLIS LAW GROUP LLP
 1   L. Timothy Fisher (State Bar No. 191626)         Mark E. Ellis - 127159
     Yeremey O. Krivoshey (State Bar No. 295032)      Anthony P. J. Valenti - 284542
 2   Blair E. Reed (State Bar No. 316791)             Lawrence K. Iglesias - 303700
     1990 North California Blvd., Suite 940           1425 River Park Drive, Suite 400
 3   Walnut Creek, CA 94596                           Sacramento, CA 95815
     Telephone: (925) 300-4455                        Tel: (916) 283-8820
 4   Facsimile: (925) 407-2700                        Fax: (916) 283-8821
     E-Mail: ltfisher@bursor.com                      mellis@ellislawgrp.com
 5            ykrivoshey@bursor.com                   avalenti@ellislawgrp.com
              breed@bursor.com                        liglesias@ellislawgrp.com
 6
                                                      Attorneys for Defendant
 7   BURSOR & FISHER, P.A.                            RASH CURTIS & ASSOCIATES
     Scott A. Bursor (State Bar No. 276006)
 8   888 Seventh Avenue
     New York, NY 10019
 9   Telephone: (212) 989-9113
     Facsimile: (212) 989-9163
10   E-Mail: scott@bursor.com
11
     Attorneys for Plaintiff
12

13                                     UNITED STATES DISTRICT COURT

14                                  NORTHERN DISTRICT OF CALIFORNIA

15

16   SANDRA MCMILLION, JESSICA                       Case No. 4:16-cv-03396-YGR
     ADEKOYA, and IGNACIO PEREZ, on
17   Behalf of Themselves and all Others Similarly   THE PARTIES’ PROPOSED JURY
     Situated,                                       QUESTIONNAIRES
18

19                             Plaintiffs,           Date: April 12, 2019
            v.                                       Time: 9:00 a.m.
20                                                   Courtroom 1, 4th Floor
     RASH CURTIS & ASSOCIATES,
21                                                   Hon. Yvonne Gonzalez Rogers
                               Defendant.
22

23

24

25

26

27

28
     THE PARTIES’ PROPOSED JURY QUESTIONNAIRES
     CASE NO. 4:16-cv-03396-YGR
                                          JUROR QUESTIONNAIRE
                                         Please PRINT your answers
   To Be Completed by Jurors called to the Courtroom of the Hon. Yvonne Gonzalez Rogers for the Trial of:
       Sandra McMillion et al. v. Rash Curtis & Associates       Case Number: 4:16-cv-03396-YGR

Name:                                                                  Age:           Birthplace:

Residence:                             Years:         Prior Residence:                        Years:

Education: Highest Grade Completed:                                    Degrees:

College/Vocational Schools attended:                                   Areas of Study:



Current Occupation/Position:                                                  Length of Service:

Employer:

Describe Any Supervisory Roles:

Prior Occupation/Position:                                                    Length of Service:

Employer:

Describe Any Supervisory Roles:

Current Status (Circle): Single (living alone/with others)   Married      Separated      Divorced      Widowed

Occupation & Employer of Adults Living in the Same Household:



Children: Age(s)                                      Occupation(s) if employed:



                               □ NO □ IF NO, do you use it regularly at work or home? YES □ NO □
Is English your first language? YES

Do You OR any CLOSE Family/Friends have military Service or Law Enforcement Training? YES □ NO □

Have You Ever Served on a Jury? Circle: YES NO          Number of times:              Date(s) of Service:

Circle:   State Court Federal Court Both             Circle: Civil Case       Criminal Case         Both

Did each jury reach a verdict? YES    □   NO   □     Have you ever served as Foreperson? YES         □     NO   □
[CONTINUED ON NEXT PAGE]
                                                         1
Have You Or Any Family Members Or Friends Ever Worked In Collections? YES         □   NO   □
If yes, provide basic details:

Have You Or Any Family Members Or Friends Had Any Experience With Debt Collectors? YES         □ NO □
If yes, provide basic details:

Have You Ever Been Convicted of a Felony? YES   □   NO     □
If yes, provide basic details:

Have You Ever Testified in any Court Proceeding? YES   □       NO   □
If yes, describe:

Circle If You Have STRONG opinions on any of the following institutions/topics:
Class Action Lawsuits

The following is a list of potential witnesses and persons affiliated with the case. CIRCLE any names of those
who you know or with whom you are personally familiar:
 Individuals                                                Individuals Cont’d.
 Adekoya, Jessica                                           Patterson, Lex
 Bird, Darrin                                               Perez, Ignacio
 Bursor, Scott                                              Reed, Blair E.
 Caldwell, Geraldine                                        Reynoso, Daniel
 Correa, Dan                                                Snyder, Randall A.
 Ellis, Mark E.                                             Sonognini, Shane
 Fisher, L. Timothy                                         Steinheimer, Andrew M.
 Griffith, Amanda N.                                        Valenti, Anthony P.J.
 Iglesias, Lawrence K.                                      Verkhovskaya, Anya
 Keith, Bob                                                 Weir, Colin B.
 Keith, Nick                                                Entities
 Kizer, Steve                                              Rash Curtis & Associates
 Krivoshey, Yeremey O.                                     Ellis Law Group LLP
 McMillion, Sandra                                         Bursor & Fisher, P.A.
 North, Blake
 Paff, Chris
 Paff, Terrence

I DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING INFORMATION IS TRUE AND CORRECT.

SIGNATURE:                                                              DATE:




                                                       2
 1                             Defendant’s Proposed Jury Questionnaire
 2          Pursuant to the Court’s Local Rules and Standing Orders, Defendant Rash Curtis &
 3   Associates hereby submits the following proposed voir dire questions.
 4   1.         Have you been involved in any lawsuits? Where you the plaintiff or defendant in the
 5              lawsuit? Where you satisfied or dissatisfied with the result of the lawsuit(s)?
 6   2.         Have you ever served as a juror before. When? What type of case? Was a verdict
 7              reached? Was the verdict for plaintiff or defendant? Was the experience good or bad?
 8   3.         What is your view point on lawyers? Do you have any experience or problems with
 9              lawyers?
10   4.         What is your view point on debt collection agencies? Have you ever worked for a
11              collection agency? Do you have any experience or problems in dealing with a debt
12              collection agency? Is there anything about that experience that would prevent you
13              from being fair to a collection agency defendant in this case?
14   5.         Have you had any friends or family members that have had experiences with collection
15              agencies? Any friends or family members that have been employed by a collection
16              agency? Is there anything about their experience that would prevent you from being
17              fair to a collection agency defendant in this case?
18   6.         What is your view point on credit reporting agencies? Do you have any experience or
19              problems in dealing with a credit reporting agency?
20   7.         Have you recently lost your job? Have you had property foreclosed upon? Have you
21              filed for bankruptcy protection?
22   8.         What is your view point on litigation in general? Do you have any specific issue with a
23              plaintiff in a civil lawsuit? A defendant? Do you have a position with regard to
24              emotional distress damages? Do you have any issue with jury awards in general?
25   9.         What is your position on the burden of proof facing a plaintiff in a civil trial? Do you
26              understand that the plaintiff has the burden of proving their case, there is no burden on
27              the defendant to disprove the plaintiff’s case?
28
     THE PARTIES’ PROPOSED JURY QUESTIONNAIRES                                                             1
     CASE NO. 4:16-cv-03396-YGR
 1   10.        Here we are dealing with a corporation on one side and an individual on the other, can
 2              you be fair to both sides regardless of plaintiff/defendant, corporation/individual? Is
 3              there any reason why you could not be fair to both sides?
 4   11.        Is there anything I have not asked you that you think is important for one side or the
 5              other to know when trying to determine if you would be a fair juror in this case?
 6   12.        Do you think that you can fairly serve as a juror in this case?
 7

 8   Dated: March 4, 2019                         Respectfully submitted,
 9                                                BURSOR & FISHER, P.A.
10
                                                  By:    /s/ Yeremey Krivoshey
11                                                         Yeremey Krivoshey

12                                                L. Timothy Fisher (State Bar No. 191626)
                                                  Yeremey Krivoshey (State Bar No.295032)
13                                                1990 North California Blvd., Suite 940
                                                  Walnut Creek, CA 94596
14                                                Telephone: (925) 300-4455
                                                  Email: ltfisher@bursor.com
15                                                       ykrivoshey@bursor.com
16                                                BURSOR & FISHER, P.A.
                                                  Scott A. Bursor (State Bar No. 276006)
17                                                888 Seventh Avenue
                                                  New York, NY 10019
18                                                Telephone: (212) 989-9113
                                                  Facsimile: (212) 989-9163
19                                                E-Mail: scott@bursor.com
20                                                Attorneys for Plaintiff

21   Dated: March 4, 2019                         ELLIS LAW GROUP LLP
22
                                                  By: /s/ Mark E. Ellis
23                                                        Mark E. Ellis

24                                                Mark E. Ellis (State Bar No. 127159)
                                                  Anthony P.J. Valenti (State Bar No. 288164)
25                                                Lawrence K. Iglesias (State Bar No. 303700)
                                                  1425 River Park Drive, Suite 400
26                                                Sacramento, CA 95815
                                                  Tel: (916) 283-8820
27                                                Fax: (916) 283-8821
                                                  mellis@ellislawgrp.com
28
     THE PARTIES’ PROPOSED JURY QUESTIONNAIRES                                                            2
     CASE NO. 4:16-cv-03396-YGR
                                          avalenti@ellislawgrp.com
 1                                        liglesias@ellislawgrp.com
 2
                                          Attorneys for Defendant
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     THE PARTIES’ PROPOSED JURY QUESTIONNAIRES                        3
     CASE NO. 4:16-cv-03396-YGR
